Title: To Benjamin Franklin from Jean-Baptiste Le Roy, [19 October 1783?]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


          
            [October 19?, 1783]
          
          J’ai lhonneur de vous souhaiter le bon Jour mon Illustre Docteur et de vous demander votre Ultimatum et celui de Monsieur votre

petit-Fils au sujet de Lexperience de M De Montgolfier. Le tems ne s’annonce pas d’une manière trop favorable mais comme Le Brouillard tombe il pourra faire beau vers les midy. Si Monsieur votre petit fils vous mene il faudra partir à trois heures Car c’est encore plus loin que M. De Montalembert.
        